WOODLEY, Judge.
The offense is robbery; the punishment, eight years.
Appellant was positively identified as the driver of an automobile in which Joe Howard Ray went to the grocery store of Richard H. Stanford and, with drawn pistol, robbed him of his wallet and $136.58 from the cash register.
The appellant was seated in the car with the motor running, and drove rapidly away as soon as Ray got in the car with the fruits of the robbery.
The jury found appellant guilty as a principal in aiding Ray in the commission of the robbery. We find the evidence sufficient to sustain the verdict.
There are no formal bills of exception and no informal bills which show error. No brief has been filed in appellant’s behalf.
The judgment is affirmed.